Case 1:21-cv-00175-JAO-KJM Document 29 Filed 08/17/21 Page 1 of 8          PageID #: 809




  KEITH M. KIUCHIZ]3s
  American Savings Bank Tower
  1001 Bishop Street, Suite 985
  Honolulu, Hawaii 96813

  Telephone: (808) 533-2230
  Facsimile: (808) 533-4391
  E-Mail: kkiuchi I 06@cs.com

  Attorneyfor Plaintiff
  Gary Victor Dubin

  GARY VICTOR DUBIN
  Harbor Court Office Tower
  55 Merchant Street, Suite 3100
  Honolulu, Hawaii 96813

  Telephone: (808) 537 -2300
  Facsimile: (808) 523 -1 733
  E-Mail : gdubin@dubinlaw.net

  Attorney   for Client Plaintffi

                     IN THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF HAWAII

  GARY VICTOR DUBIN, doing                   )   Case   No. 1 :21-cv-00175-JAO-KLM
  business as the Dubin Law Offices;         )
  individually and on behalf of all Hawaii   )   PLAINTIFFS' JOINT SUBMISSION
  attorneys similarly situated,              )   OF LOCAL RULE 7.6 SECOND
                                             )   ADDITIONAL SUPPLEMENTAL
                 Attorney Plaintiff,         )   AUTHORITY FOR THE AUGUST         18,
                                                 2O2T HEARING; EXHIBIT,,D,, ;
                                             )
        and                                  )   CERTIFICATE OF SERVICE
                                             )
  CHRISTIE ADAMS; TORU AKEHI;                )
  GWEN ALEJO-HERRING; GLORIA                 )
                                                    (CAPTION CONTINUED ON NEXT PAGE)
  ALMENDARES; JERIS YUKIO                    )

                                             I
Case 1:21-cv-00175-JAO-KJM Document 29 Filed 08/17/21 Page 2 of 8    PageID #: 810




  AMAZAKI; DEBRA ANAGARAN;             )
  DIRK APAO; MARGARET APAO;            )
  JERRY BADUA; JULIA BADUA;            )
  LIAO LUCY BAMBOO; MIA BAN;           )
  ROMAN BAPTISTE; CHARLES              )
  BASS; LAURIE BASS; AGRIPINO          )
  PASCUA BONILLA; RUTH ROJAS           )
  BONILLA; SHERILYN MAY ROJAS          )
  BONILLA; KANOA ROSS BRISTOL;         )
  DONNA BROOKS; DAVID R.               )
  BROWN; REYNALDO CABUDOL;             )
  CHRISTY CARRICO; PHINEAS             )
  CASADY; JOYCE CHANDLER;              )
  WILLIAM CHANDLER; JENNIFER           )
  CHAPMAN; LUIS C. CHAYEZ;             )
  STEPHEN CHEIKES; MERVIN              )
  HALFRED NAEA CHING; LUCIA            )
  CHING; SUTAH CHIRAYUNON;             )
  SEUNG CHOI; BRETT                    )
  CHRISTIANSEN; AH MEI CHUN;           )
  HUGH JOHN COFLIN; JANET              )
  COFLIN; RUSSEL COLE; PAUL            )
  COLLINS; WATOSHNA LYNN               )
  COMPTON; GEORGE COSTA;               )
  GREGORY CLYDE SOUZA                  )
  CRAVALHO; TONINOELANI                )
  CRAVALHO; ROGERCUNDALL;              )
  ERIC LEE DAVIES; WILLIAM             )
  DAVIS; VANDETTA DAVIS;               )
  YUKIKO HAYASHI DAY; PAIGE DE         )
  PONTE; FATIMA DUNCAN;                )
  CAROLINA CABUDOL EALA;               )
  EDWIN PAET EALA; DAVID               )
  WENDELL ELLIS; LORI LYNN             )
  ELLIS; JANICE ELLISON; SCOTT         )
  ELLISON; NELIE BANIAGA               )
  ESCALANTE; NORBERTO RAMELB           )
  ESCALANTE; ELENA FEDOROVA;           )
  AKIKO FERGERSTROM; JUSTIN            )
  FERGERSTROM; JOHN J.                 )
                                             (CAPTTON CONTTNUED ON NEXT PAGE)


                                       2
Case 1:21-cv-00175-JAO-KJM Document 29 Filed 08/17/21 Page 3 of 8    PageID #: 811




  FREEPARTNER III; LISA    MARIE)
  FREEPARTNER; MICHAEL      J.  )
  FUCHS; IRENE SAJOR     GANO;  )
  ROYD ALLEN GANO;       EDNA   )
  GANTT; PAUL GANTT;      LEAH  )
  GILLESPIE,; ROBERT GILLESPIE; )
  ELIZABETH GILLETTE;   DAVID   )
  GOODWIN; MALIA      GRACE;    )
  ANTONIO GRAFILO;     NELIA    )
  GRAFILO; HOWARD GREENBERG; )
  KENNETH HAGMANN; MICHAEL )
  JON HAMMER; DARRYL HASHIDA;)
  SEAN HAYWORTH;       NICOLE   )
  FLORES HOSAKA; TOD HOSAICA'; )
  CHRISTIAN JENSEN;     DAVID   )
  KAPLAN; DONALD       KARLEEN;  )
  BE,ATA  KARPUSIEWICZ;          )
  JAROSLAW KARPUSIEWICZ; )
  YVONNE M. KEAHI; KEITH       KIMI;
                                 )
  OTELIAH KIND; KORY    KLEIN;   )
  MARY KNUDSEN;       RALPH      )
  KNUDSEN; ELEANA U. KOAHOU; )
  LENORE, LANNON;     ROBERT     )
  LANNON; STEPHEN     LAUDIG;    )
  MALLORY ASPILI      LONGBOY;   )
  SHARI ARAKAWA       LONGBOY;   )
  FRANK JAMES LYON;       ERIC   )
  MADER; AMY KATHLEEN MAHER; )
  MICHAEL CHARLES     MAHER;     )
  GWEN MARCANTONIO;    MARK      )
  MARCANTONIO;      ARMAND       )
  MARIBOHO; DARLA MARIBOHO; )
  JENNIFER MARTIN; MARYELLEN )
  MARKLEY; LAURA MARQUES; )
  CHANELLE LEOLA      MATTOS;    )
  JOSEPH KEAOULA      MATTOS;    )
  WILLIAM MCTHEWSON; EMILOU )
  N.A. MIKAMI; RICKEY R. MIKAMI; )
  TROY MIZUKAMI; JONNAVEN JO )
  MONALIM; MISTY      MARIE      )
                                             (CAPTION CONTINUED ON NEXT PAGE)


                                        J
Case 1:21-cv-00175-JAO-KJM Document 29 Filed 08/17/21 Page 4 of 8   PageID #: 812




  MONALIM;    ROBERT-GAVIN             )
  MOORE; TERESA      MOORE;            )
  THOMAS MORTON; TERRY LYNNE)
  OHARA MOSELEY;       WONNE       )
  NIELSEN; AILYN OUNYOUNG; )
  SAMRIT OUNYOLING; DAVID        L.)
  OWLES; LORI Y. OWLES; RAQUEL )
  PACHECO; JOHN PERREIRA; ROSE )
  PERREIRA; MICHAEL PIERCE; )
  MARIO PORTILLO;     EBONI        )
  PRENTICE; ROSARIO    RAMOS;      )
  LURLINE RAPOZA; MERRILLYN )
  M.J.L. RAPOZA; JOHN RIDDEL, JR.; )
  JEANETTE ROSEHILL; MARCUS )
  ROSEHILL; RAY J.    RUDDY;       )
  MICHELE COLLEEN RUNDGREN; )
  TODD RUNDGREN; JO RUSSO; )
  KELLYKALANIKAPULAHA'OLE      )
  SAMPAIO; RICHARD       MILIKONA
                               )
  SAMPAIO, JR.; JOHN    SAVAGE;)
  RONALD SCHRANZ;       JOHN   )
  SHIGEMURA; JASON SIEGFRIED; )
  MELEANA SMITH;      JODY     )
  SOLBACH;ELIZABETH SPECTOR; )
  DANIEL JOSEPH SPENCE; ELAINE )
  DAMLOA SPENCE;      EILEEN   )
  EVELYN STEPHENSON; CONNIE )
  SWIERSKI; DAVID     SWIERSKI;)
  BONNIE SWINK; JACK      SWINK;
                               )
  EVELYN TAKENAKA;        NADINE
                               )
  TAMAYOSE; REID TAMAYOSE; )
  KARRI TESHIMA; CLOVER THEDE; )
  DYLAN THEDE; LANA      M.    )
  TOLEAFOA; SAUMANI      LOPI  )
  TOLEAFOA; BRUCE       ROBERT )
  TRAVIS; ELISE TRAVIS; DARREN )
  TSUCHIYA; LANCE TSUCHIYA; )
  MALIA OLIVAS  TSUCHIYA;      )
  ANTHONYTUCKER;  GLADYS       )             (CAPTION CONTINUED ONNEXT PAGE)
  TUPULUA;    HEDYUDARBE;      )

                                        4
Case 1:21-cv-00175-JAO-KJM Document 29 Filed 08/17/21 Page 5 of 8    PageID #: 813




  RUSTICO UDARBE; VALERIE
  UYEDA; EDWARD VALLEJO; JON
  VAN CLEAVE, M.D.; PATRICK
  VERHAGEN; STE,PHEN WARD.
  DONOVAN WEBB; VALERIE
  WOODS; LERMA YAMASHITA;
  JACK YOIING; and NANCY PATSY
  YOUNG; individually and on behalf of
  all clients of Hawaii attomeys similarly
  situated,

               Client Plaintiffs,

         VS.


  THE SUPREME COURT OF THE
  STATE OF HAWAII, in its legislative
  rule-making capacity and in its judicial
  capacity; THE, HONORABLE MARK
  E. RECKTENWALD, in his official
  capacity while serving as Chief Justice
  of the Supreme Court of the State of
  Hawaii; THE HONORABLE PAULA
  A. NAKAYAMA, in her official
  capacity while serving as Associate
  Justice of the Supreme Court of the
  State of Hawaii; THE HONORABLE
  SABRINA S. MCKENNA, in her
  official capacity while serving as
  Associate Justice of the Supreme Court
  of the State of Hawaii; THE
  HONORABLE MICHAEL D.
  WILSON, in his official capacity while
  serving as Associate Justice of the
  Supreme Court of the State of Hawaii;
  and THE HONORABLE KATHERINE
  S. LEONARD, in her official capacity
  while serving as appointed substitute
  Associate Justice of the Supreme Court
                                             (CAPTION CONTINUED ON NEXT PAGE)
  of the State of Hawaii,
Case 1:21-cv-00175-JAO-KJM Document 29 Filed 08/17/21 Page 6 of 8    PageID #: 814




              State Defendants,

       and

  THE OFFICE OF DISCPLINARY
  COUNSEL OF THE HAWAII
  SUPREME COURT, in its individual
  capacity as a non-agency Special
  Master; THE DISCIPLINARY BOARD
  OF THE HAWAII SUPREME COURT,
  in its individual capacity as a non-
  agency Special Master; THE
  LAWYERS' FUND FOR CLIENT
  PROTECTION OF THE HAWAII
  SUPREME COURT, in its individual
   capacity as a non-agency Special
  Master; BRADLEY R. TAMM in his
  individual capacity while serving under
  color of law as both the Chief
  Disciplinary Counsel of the Office of
  Disciplinary Counsel of the Hawaii
  Supreme Court and the Fund
  Administrator of the Lawyers' Fund for
  Client Protection of the Hawaii Supreme
  Court; CLIFFORD L. NAKEA in his
  individual capacity while serving under
  color of law as Chairperson of the
  Disciplinary Board of the Hawaii
  Supreme Court; ROY F. HUGHES in
  his individual capacity while serving
  under color of law as a Hearing Officer
  of the Disciplinary Board of the Hawaii
  Supreme Court; CHARLENE M.
  NORRIS in her individual capacity
  while serving under color of law as
  Senior Disciplinary Counsel of the
  Office of Disciplinary Counsel of the
  Hawaii Supreme Court; and ANDREA
                                             (CAPTION CONTTNUED ON NEXT PAGE)
  R. SINK, in her individual capacity
Case 1:21-cv-00175-JAO-KJM Document 29 Filed 08/17/21 Page 7 of 8              PageID #: 815




  while serving under color of law as an     )
  Investigator of the Office of              )
  Disciplinary Counsel of the Hawaii         )
  Supreme Court,                             )
                                             )
                Civil Rights Defendants      )
                                             )

           PLAINTIFFSO JOINT SUBMISSION OF LOCAL RULF. 7.6
         SECOND ADDITIONAL SUPPLEMENTAL AUTHORITY FOR
                     THE AUGUST I8,2O2I HEARING

        Plaintiffs hereby jointly submit for consideration at the August 18, 2021

  hearing before the Honorable Jill Aiko Otake the following second additional

  recently published supplemental authority:

        Zito v. North Carolina Coastal Resources Commission , 2021 WL 348329I

  (4th Cir. 2021) (yellow highlighted) (Zito held not only is it the defendant's burden
                                                                     ooenjoyed
  to prove "the defense of sovereign immunity," a defense                        before the

  ratification of the Constitution," "except as altered by the plan of the [Constitutional]
                                                                          oobarred"
  Convention or certain constitutional guaranties," as for instance being           by

  the Fourteenth Amendment, thus considered "waived, when violating superior,

  constitutional guaranties, or "for ultra vires conduct," "depriving plaintiffs of their

  federal rights," even allowing damages against bad state actors   ifno   state remedy" ).1




  rThe published Zito decision, as yet available only on Westlaw, was filed on 8l9l2l,
  nineteen days after filing Plaintiffs' Opposition Memorandum in these proceedings.
  It is relevant for the 8/18121 heartng where the state court judgment is not being
  directly challenged, but are instead the procedures used on due process grounds.
                                              7
Case 1:21-cv-00175-JAO-KJM Document 29 Filed 08/17/21 Page 8 of 8         PageID #: 816




  DATED: Honolulu, Hawaii; August   17   ,2027.
                                              Respectfully submitted,

                                                  /s/ Gary Victor Dubin

                                              GARY VICTOR DUBIN
                                              KEITH K. KIUCHI
                                              Attorneys for Plaintiffs
                                              Submitted Jointly




                                          8
